Citation Nr: 1612299	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel








INTRODUCTION

The Veteran had active service from August 1973 to July 1993.  He served in Southwest Asia from October 1990 to April 1991.  The Veteran passed away in October 2013; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009 and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2010 rating decision denied entitlement to TDIU.  

In October 2013, while the current appeal was pending, the Veteran died.  Consequently, in a January 2014 rating decision, the Appellant was notified that she was a valid substitute claimant for the appeal pending at the time of the Veteran's death.  See January 2014 Rating Decision.  The appellant brings the current claim as a substitute claimant pursuant to 38 U.S.C.A. § 5121A.  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.

In January 2016, the TDIU issue was remanded for additional action.  The agency of original jurisdiction (AOJ) was instructed to take action on the TDIU claim pursuant to VA Fast Letter 13-13.  The Board notes that the VA Fast Letter 13-13 was subsequently rescinded by VA.  The AOJ issued a supplemental statement of the case in January 2016.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a TDIU on an extraschedular basis prior to June 21, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  
FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consisted of posttraumatic stress disorder (30%); degenerative joint disease of the lumbar spine (10% from June 19, 2008 and 40% from June 21, 2012); residuals, fracture of the pelvis with degenerative joint disease left hip (10%); limited extension associated with residuals of a fracture of the pelvis, with degenerative joint disease left hip (10%); tinnitus (10%); patellofemoral of the left knee (0%); bilateral hearing loss (0%); and folliculitis of the face and neck (0%); with combined ratings of 50 percent from June 19, 2008 and 70 percent from June 21, 2012.  

2.  The Veteran had a high school education, combat engineer training, and experience as a combat engineer, cable installer, water unit installer, and technician.  

3.  The Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his educational and work background from June 21, 2012.  

CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability by reason of service-connected disability have been met from June 21, 2012.  38 U.S.C.A. §§ 1155, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable determination in this case, no further discussion of compliance with VA's duties to notify and assist is necessary.

Legal Criteria

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 
"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

Analysis

In the June 2008 application for compensation, the Veteran asserted that he was unable to be employed due to the residuals of the hip surgery.  The Veteran's service-connected disabilities consisted of post traumatic stress disorder (PTSD) (rated at 30 percent); degenerative joint disease of the lumbar spine (rated at 10 percent from June 19, 2008 and 40 percent from June 21, 2012); residuals, fracture of the pelvis, with degenerative joint disease left hip (rated at 10 percent); limited extension associated with residuals, fracture of the pelvis, with degenerative joint disease left hip (rated at 10 percent); tinnitus (rated at 10 percent); patellofemoral of the left knee (rated at zero percent); bilateral hearing loss (rated at zero percent); and folliculitis of the face and neck (rated at zero percent).  

The Veteran had a combined total rating of 50 percent from June 19, 2008 and a combined total rating of 70 percent from June 21, 2012.  Therefore, the Veteran did not meet the minimum rating requirements of § 4.16(a) for a TDIU rating prior to June 21, 2012, but he met the minimum requirements of § 4.16(a) from that date.    

The Board finds that the evidence is in equipoise as to whether the service-connected disabilities precluded the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background from June 21, 2012. 

Regarding the Veteran's work and educational background, the evidence shows that he had a high school education.  He worked as a combat engineer in active service for 19 years.  After service, he worked as a cable installer from 1993 to 2000 and a water unit installer until about 2007.  See the January 2009 VA psychiatric examination report, the January 2010 VA examination report, and the military personnel records.  The January 2009 VA psychiatric examination report indicates that the Veteran reported that he had retired two years prior due to medical reasons.    

The Board concedes that the Veteran was unemployed at the time he filed his claim for disability compensation in June 2008.  He was adjudicated as unemployable by the Social Security Administration (SSA) in September 2011.  SSA found the Veteran to be unemployable due to a primary diagnosis of lung cancer and a secondary diagnosis of residuals of pelvic fracture from September 2009.  

In an SSA application, the Veteran stated that he stopped working on August 1, 2009 due to stage IV non-small cell lung cancer.  The SSA records indicate that medical records dated in April 2010 showed that the Veteran had a left lung mass which was to be biopsied.  Bronchoscopy performed in April 2010 confirmed malignancy.  Medical records showed that from September 2010 to July 2011 the Veteran underwent treatment with Tarceva; the disease progressed during this treatment.  As of August 2011, the Veteran was still undergoing chemotherapy.  VA treatment records dated in September 2012 show that the Veteran had metastatic non small-cell lung cancer that was progressive.  September 2012 PET scan findings showed that the metastatic adeno cancer had not responded to previous medication and had progressed.  The Veteran died in October 2013.   

SSA found the Veteran to be permanently disabled from September 2009 due to the primary diagnosis of lung cancer and a secondary diagnosis of history of pelvic fracture.  SSA indicated that the Veteran claimed that he was disabled because of non-small lung cancer, and he indicated that his disability began on August 1, 2009.  SSA stated that, according to SSA rules for disability, the evidence showed that the Veteran's condition did not meet SSA requirements until April 1, 2010.  However, because of the severity of the Veteran's condition at that time, it was reasonable to presume that the Veteran was disabled earlier, and therefore SSA determined that he became disabled as of September 1, 2009.  
The Board finds that there is competent and credible evidence that establishes that the Veteran was precluded from substantially gainful employment due to his service-connected lumbar spine disability and the service-connected residuals of the pelvis fracture before the diagnosis of lung cancer was made and that the service-connected disabilities alone precluded the Veteran from substantially gainful employment consistent with the Veteran's work experience and education.  

There is competent and credible evidence that the Veteran stopped working due to the increasing left hip pain caused by his service-connected residuals of a pelvic fracture.  The January 2009 VA general medical examination report indicates that he reported that he had not worked for the past 2 years because he could not keep up with the other installers, he could not use ladders due to pain in his pelvis, and he could not handle heavy objects because they fell out of his right hand.  He asserted that he was unemployable due to the pelvic fracture residuals and that he had changed his job to nonphysical tasks until he quit because the pelvic pain got worse.  He described constant pain over the front of the pelvis which was a 3 out of 10 (a scale of 1 to 10, 10 most severe) which gradually increased when he was up and around.  After walking 3/4 of a block, he had to rest due to pelvic pain which was a 10 out of 10 and left hip pain.  The pain gradually went back to baseline within 30 to 60 minutes, sometimes longer, depending on how much he pushed himself. 

Physical examination revealed a slow, steady gait.  He did not use an assistive device.  There was normal range of motion of the left hip.  The examiner noted that there was pain and mild to moderate tenderness over the pelvis anteriorly (pubis and pubic rami).  There was pain at the end of the internal rotation at the end of the left hip.  There was mild to moderate tenderness over the supra trochanteric are without swelling.  There was normal left hip stability.  Repetitive movement against the body weight did not decrease its range of motion or function.  

The January 2010 VA examination report indicates that the Veteran reported having back pain since the fracture of the pelvis; the pain was across the lumbosacral area. The Veteran had a constant low back ache that was a 2 out of 10 (10 most severe). The pain increased to about a 5 out of 10 with prolonged sitting, standing up, or walking, especially walking on inclines, and the pain increased to a 7-8 out of 10 with heavy lifting (40 pounds).  The Veteran stated that he had to sit down after walking about a block due to the pelvis pain not back pain and the pelvis pain got worse to the point he changed his job to nonphysical tasks till he quit working.  

The VA examiner noted that the Veteran's previous occupation was an installer for water conditioner home units and technician.  Prior to his last job, the Veteran was an installer of television receivers and used ladders and performed wiring; he reported that he was fired from this position when he threatened his employers of wrong tax doings.  The VA examiner opined that the Veteran's current low back condition associated with the residuals of pelvic fracture and chronic ethanol dependence rendered him unable to function in any of above normal occupational environments as he was unable to climb long ladders, use ladders repetitively, lift water heaters, ambulate more than one block, sit for more than 45 minutes, or stand up for more than 15 minutes.  The Veteran's lumbar spine exhibited forward flexion limited to 75 degrees; decreased strength; mild tenderness over the lumbosacral spine; decreased spinal contour; and antalgic gait due to the pelvic and hip pain.   

The June 2012 VA examination report indicates that the service-connected left hip disability was manifested by less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing or weight bearing.  The VA examiner indicated that the Veteran used a walker due to back and hip pain.  The VA examiner opined that the left hip disability did not impact the Veteran's ability to work.  The examiner noted that the Veteran was no longer employed and lung cancer was recently diagnosed.  The examiner diagnosed a progression of left hip disability to degenerative joint disease of the hip. 

The June 2012 VA examination report indicates that the service-connected lumbar spine disability was manifested by less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  The Veteran had localized tenderness and pain to palpation on the joints and soft tissue on the lumbar spine and he had guarding or muscle spasm of the lumbar spine that was severe enough to result in abnormal gait.  The Veteran used a walker for locomotion.  Forward flexion of the lumbar spine was to 30 degrees with painful motion beginning at zero degrees.  Extension was to 5 degrees with painful motion beginning at zero degrees.         

There is competent and credible evidence that the Veteran's ability to be employed was impacted by the service-connected post traumatic stress disorder.  The January 2009 VA psychiatric examination report indicates that the service-connected PTSD caused occupational and social impairment with reduced reliability and productivity.  The report notes that the Veteran's PTSD symptoms were nightmares, sleep problems, crying when the Veteran thought of the Gulf War, and social isolation.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60.  The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   See DSM-IV.   

The Board also notes that there is competent and credible evidence that the service-connected tinnitus (rated at 10 percent) and bilateral hearing loss (rated at zero percent) impacted the Veteran's ability to work.  The January 2012 VA audiometric examination report indicates that the VA audiologist stated that the bilateral hearing loss impacted the Veteran's ability to work in that the Veteran reported misunderstanding speech and difficulty hearing "all the time."  The VA audiologist also stated that the tinnitus impacted the Veteran's ability to work in that the Veteran reported difficulty sleeping due to the tinnitus.  

There is evidence that weighs against the claim.  The June 2012 VA examination report indicates that the VA examiner opined that the service-connected left hip disability and the lumbar spine disability did not impact the Veteran's ability to work.  The examiner noted that the Veteran was no longer employed and that lung cancer was recently diagnosed.  

The SSA decision weighs against the claim in that SSA found the Veteran to be disabled due to the primary diagnosis of lung cancer.  However, the Board notes that SSA also found the Veteran to be disabled due to a secondary diagnosis of residuals of the pelvis fracture.  

There is medical evidence that attributes the Veteran's unemployability to his alcohol dependence.  As noted above, the January 2010 VA examination report indicates that the VA examiner opined that the Veteran's chronic ethanol dependence in addition to the low back condition and residuals of pelvic fracture rendered the Veteran unable to function in his normal occupational environments as he was unable to climb long ladders, lift water heaters, or do prolonged ambulation more than one block, prolonged sitting more than 45 minutes, or prolonged standing up 15 minutes.  

The Board notes that there is competent and credible evidence that the alcohol dependence did not prevent the Veteran from engaging in substantially gainful employment.  The Veteran's work history shows that he served for 19 years in the military as a combat engineer.  After service separation, he was able to work in substantially gainful employment as a cable and water unit installer from 1993 to about 2007.  Further, the January 2009 VA psychiatric examination report indicates that the Veteran had moderate impairment in social and occupational functioning, not total occupational or social impairment.   
Lastly, the Board notes that there is competent and credible evidence that the service-connected folliculitis of the face and neck (rated at zero percent) had no impact on the Veteran's ability to perform physical or sedentary employment.  See the January 2009 VA examination report. 

For the foregoing reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded him from engaging in all forms of gainful employment consistent with his work experience and education from June 21, 2012.  As such, after affording the appellant the benefit of the doubt and considering the evidence in the light most favorable to the appellant, the Board concludes that the criteria for TDIU are met from June 21, 2012, and the appeal is granted to that extent.  

Entitlement to TDIU prior to June 21, 2012 is addressed in the remand below.  


ORDER

A total rating based on individual unemployability by reason of service-connected disability from June 21, 2012 is granted.   


REMAND

For the time period prior to June 21, 2012, the Veteran does not meet the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU; the Veteran's combined total rating for that time period is 50 percent.  There is evidence from this time period that suggests that the Veteran may have been precluded from substantially gainful employment due to his service-connected residuals of the pelvic fracture and lumbar spine disabilities.  See the January 2010 VA examination report and medical opinion.    
A TDIU may be considered alternatively on under § 4.16(b), even though the combine rating percentages under 38 C.F.R. § 4.16(a) are not met if the evidence demonstrates inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation and Pension Service for this initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation and Pension Service or designee determines that an extraschedular TDIU is not warranted does the Board then have jurisdiction to decide the extraschedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran may have been unemployable due to service-connected disabilities prior to June 21, 2012, the issue of entitlement to a TDIU is being referred to the Director of the Compensation and Pension Service for the initial adjudication. 

The AOJ should provide proper notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to the appellant and the notice should include an explanation as to the information or evidence needed to substantiate a claim for TDIU on an extraschedular basis.  The AOJ should provide a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to the appellant and ask the appellant to complete and return the form.   

Accordingly, these matters are REMANDED for the following action:

1.  Provide the appellant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) prior to June 21, 2012.   
2.  Provide to the appellant a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability and ask her to complete and return the form.   

3.  After sending the notice and form listed above and allowing an appropriate time for response, refer the issue of entitlement to a TDIU prior to June 21, 2012 to the Director of the Compensation and Pension Service for adjudication pursuant to 38 C.F.R. § 4.16(b).
 
4.  After completing all indicated development, readjudicate the claim for TDIU prior to June 21, 2012 in light of all the evidence of record.  If the benefit sought is not granted, the appellant and her representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


